Case 2:21-cv-01652-JDC-KK Document 13 Filed 09/01/21 Page 1 of 7 PageID #: 76




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


TARUNA ROY                                         CASE NO. 2:21-CV-01652

VERSUS                                             JUDGE JAMES D. CAIN, JR.

MAXUM INDEMNITY CO                                 MAGISTRATE JUDGE KAY

                      MEMORANDUM RULING AND ORDER

       Before the Court is “Maxum Indemnity Company’s Motion to Dismiss for Lack of

Subject Matter Jurisdiction” (Doc. 7) wherein the mover seeks to dismiss this lawsuit

because the amount in controversy does not exceed $75,000 exclusive of interest and costs.

                                     BACKGROUND

       This lawsuit arises out of Plaintiff’s claims for damages to rental property that was

damaged in May 2020 by a hailstorm and also in August 2020 by Hurricane Laura. Plaintiff

alleges in her Complaint that her insurer, Maxum Indemnity Co. (“Maxum”) has failed to

pay losses owed under the terms of its insurance policy. Plaintiff seeks to recover amounts

owed under the terms of the insurance policy issued by Maxum. Plaintiff also seeks

attorney’s fees and costs under Louisiana Revised Statute 22:1892 and actual damages

under Louisiana Revised Statute 22:1973A.

       Plaintiff filed this suit in federal court under 28 U.S.C. § 1332(a).

                               RULE 12(b)(1) STANDARD

Rule 12(b)(1) of the Federal Rules of Civil Procedure provides:
Case 2:21-cv-01652-JDC-KK Document 13 Filed 09/01/21 Page 2 of 7 PageID #: 77




               Every defense to a claim for relief in any pleading must be
               asserted in the responsive pleading if one is required. But a
               party may assert the following defenses by motion: (1) lack of
               subject-matter jurisdiction. . .

       A court may base its disposition of a motion to dismiss under Rule 12(b)(1) on: (1)

the complaint alone; (2) the complaint supplemented by undisputed facts; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.

Robinson v. TCI/US West Communications, Inc., 117 F.3d 900 (5th Cir. 1997), citing

Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir.) cert. denied, 454 U.S. 897, 102 S.Ct.

396, (1981).

       Courts have instructed that a jurisdictional determination must be conducted in such

a manner as to enable an appellate court to ascertain whether the evidence supports the

ultimate finding. Opelika Nursing Home, Inc. v. Richardson, 448 F.2d 658 (5th Cir. 1971).

Courts may consider affidavits and exhibits submitted in connection with a Rule 12(b)(1)

motion to dismiss. Moran v. Kingdom of Saudi Arabia, 27 F.3d 169, 172 (5th Cir. 1994).

Once challenged with competent proof, the plaintiff must prove by a preponderance of the

evidence that the court has subject matter jurisdiction. Middle South Energy, Inc. v. City of

New Orleans, 800 F.2d 488, 490 (5th Cir. 1986).

                                 LAW AND ANALYSIS

       Pursuant to 28 U.S.C. § 1332, a federal court has original subject matter jurisdiction

over matters alleging state-law claims in which there is complete diversity between the

plaintiff and defendant and the amount in controversy exceeds $75,000, exclusive of



                                         Page 2 of 7
Case 2:21-cv-01652-JDC-KK Document 13 Filed 09/01/21 Page 3 of 7 PageID #: 78




interest and costs. Where the plaintiff does not allege a determinate amount of damages,

“the burden then becomes a preponderance of the evidence for the party seeking to invoke

the court’s jurisdiction. . . that the amount in controversy exceeds $75,000 by either (1)

demonstrating that it is facially apparent that the claims are likely above $75,000 or (2)

setting forth the specific facts in controversy that support a finding of the jurisdictional

amount.” St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).

       Maxum complains that the Complaint failed to allege the amount of the unpaid

losses or any other amounts allegedly owed. Thus, Maxum maintains that Plaintiff’s bare

allegation is insufficient to meet her burden of proving the existence of subject matter

jurisdiction. Alexanian v. Brown, 2007 WL 9813366, at *1-2 (W.D. La. Nov. 6, 2007)

(quoting St. Paul Reinsurance Co., Ltd. v. Greenburg, 134 F.3d 1250, 1253 (5th Cir. 1998);

see also Celestine v. Transwood, Inc., 2011 WL 4565756, *1 (M.D. La. 2011) (plaintiff’s

bare allegation that the amount in controversy exceeded $75,000 was insufficient to show

the amount in controversy likely exceeded $75,000).

       Maxum asserts that Plaintiff’s own estimate for damages to the property establish

the amount in controversy cannot exceed $75,000. Plaintiff contends that Maxum ignores

the other claims for recovery asserted in the Complaint despite the fact the law is clear that

those claims must be considered in determining the threshold jurisdictional amount.

Specifically, Plaintiff argues that the jurisprudence requires consideration of claims for

attorney’s fees in making that determination. Foret v. Southern Farm Bureau Life




                                         Page 3 of 7
Case 2:21-cv-01652-JDC-KK Document 13 Filed 09/01/21 Page 4 of 7 PageID #: 79




Insurance Co., 918 F.2d 534, 537 (5th Cir. 1990); Manguno v. Prudential Property & Cas.

Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). It also requires consideration of claims for

penalties, in addition to attorney’s fees, under Louisiana’s bad-faith insurance statutes. Isle

of Capri Casinos, Inc. v. COL Management, 2009 WL 691167 (W.D. La. 2009); Medine

v. State Farm Ins. Co., 2018 WL 4292345 (M.D. La. 2018); Easley v. Republic Fire and

Cas. Ins. Co., 2020 WL 7344614 (M.D. La. 2020).

       Plaintiff maintains that considering all the elements in the Complaint, including

actual damages, mental anguish pursuant to Louisiana Revised Statute 22:1973A, and

penalties, the amount exceeds $75,000. Plaintiff relies on Leland v. Lafayette Ins. Co., 77

So.3d 1078, writ denied, 82 So.3d 285 (La. 2/17/12) wherein the plaintiff’s rental property

was damaged by Hurricane Rita and filed suit against the insurer. The jury found the insurer

breached its duty of good faith and awarded to each of the two plaintiffs $45,000 ( without

medical treatment), and a penalty of two times this amount ($90,000) to each Plaintiff

pursuant to Louisiana Revised Statute 22:1220C (now Louisiana Revised Statute

22:1973C). The Court of Appeal affirmed the award.

       Maxum maintains that Plaintiff has failed to provide affirmative proof of the

damages she claims her property sustained. In Griffin v. Louisiana Citizens Property Ins.

Corp., 2009 WL 1971184 (E.D. La. July 1, 2009) (unpublished opinion) the Plaintiff

asserted her damages in the amount of $138,780.77 in her memorandum addressing subject

matter jurisdiction, but did not provide affirmative proof for any of those items, including




                                         Page 4 of 7
Case 2:21-cv-01652-JDC-KK Document 13 Filed 09/01/21 Page 5 of 7 PageID #: 80




a copy of her insurance policy. The Griffin court also noted that simply stating that Plaintiff

may be entitled to penalties is not enough without actual facts indicating the propriety of

such penalties and indicating why she is actually entitled to those penalties. Citing

Thompson v. Allstate Ins. Co., 2007 WL 763219 (E.D. La. March 18, 2007). In other words,

relying solely on the penalty statues without facts relevant to the allocation of penalties

will not suffice. The Griffin court concluded that the plaintiff had not provided evidence

demonstrating a specific action that constituted a “breach,” nor had plaintiff provided

evidence demonstrating the “arbitrary and capricious” nature of the defendant’s acts.

           Plaintiff alleges in her Complaint that no losses have been paid to date due to the

insurer’s position that the property’s address of 7287 Big Lake Rd., Lake Charles,

Louisiana 70605 is not listed in the Maxum policy, but instead an address of 7208

Vermillion Dr. Lake Charles, Louisiana 70605 (a property not owned by Ro is listed.1 The

Complaint further alleges that the property was inspected on two different occasions but

Maxum denied coverage due to the correct property address not being listed in the policy.

           Plaintiff’s Complaint seeks payment for the losses which Maxum has failed to pay

in addition to a 50% penalty on the amount due from Maxum pursuant to Louisiana Revised

Statute 22:1982, as well as reasonable attorney’s fees and cost for Maxum’s failure to

unconditionally tender the amount owed to Plaintiff within 30 days after receipt of

satisfactory proof of loss.2 In addition, pursuant to Louisiana Revised Statute 22:1973,


1
    Complaint, ¶ 14, Doc. 1.
2
    Id. ¶ 22.



                                           Page 5 of 7
Case 2:21-cv-01652-JDC-KK Document 13 Filed 09/01/21 Page 6 of 7 PageID #: 81




Plaintiff seeks actual damages including but not limited to lost revenues, lost business

opportunities and increased expenses cause by the damages to the property and Plaintiff’s

inability to repair the property timely due to Maxum’s non-payments.3 Plaintiff also seeks

pursuant to Louisiana Revised Statute 22:1973 penalties of up to two times the actual

damages Plaintiff sustained or five thousand dollars, whichever is greater.

        Attached to Maxum’s Motion to Dismiss is an Estimate of the damages on the

property located at 7287 Big Lake Rd.4 The date of the inspection is September 20, 2020,

and the estimated loss for damages is $24,375.90.5

        It appears to this Court that if Plaintiff’s allegations are correct, and the Maxum

insurance policy should have paid this claim within 30 days of satisfactory proof of loss.

However, Plaintiff must establish with supporting evidence such as documentary evidence,

affidavits, the insurance policy, policy limits, etc. that her claim exceeds the jurisdictional

amount of $75,000. Neither the Complaint, nor Plaintiff’s opposition satisfy this threshold

requirement. Simply stating that Plaintiff may be entitled to penalties is not enough.

Considering that this case is in its infancy, the Court is not inclined to dismiss it at this

time. Instead, the Court will permit Plaintiff to amend her petition to allege her mental

anguish claims and any facts to support her contention that her claims meet the

jurisdictional amount.



3
  Id. ¶ 23.
4
  Defendant’s exhibit A.
5
  Id. p. 9.



                                         Page 6 of 7
Case 2:21-cv-01652-JDC-KK Document 13 Filed 09/01/21 Page 7 of 7 PageID #: 82




                                     CONCLUSION

       For the reasons set forth herein,

       IT IS ORDERED that the Motion to Dismiss is DENIED;

       IT IS FURTHER ORDERED that Plaintiff file no later than 30 days from this

Order, an Amended Complaint to support her allegations that this lawsuit meets the

jurisdictional requirement.

       THUS DONE AND SIGNED in Chambers on this 1st day of September, 2021.



                    ________________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                           Page 7 of 7
